Citation Nr: 0617710	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  01-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for a shell 
fragment wound scar of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 through July 
1969, and from November 1969 through July 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

The veteran's accredited representative submitted a statement 
in May 2006 requesting service connection for the "other 
residuals of the left foot."  This matter is REFERRED to the 
RO for appropriate consideration.


FINDINGS OF FACT

Stable, superficial, nonadherent scars on the left foot from 
a shell fragment wound are narrow and 8 centimeters and 3 
centimeters respectively, are not adherent to underlying 
tissue, effect no limitation of motion of the foot, and are 
asymptomatic.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a shell 
fragment wound scar of the left foot are not met from the 
effective date of service connection to the present. 38 
U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he should receive a compensable 
evaluation for his service-connected shell fragment wound 
scars of his left foot.  His appeal is from the initial 
noncompensable rating assigned to the veteran's shell 
fragment wound scars of the left foot.  As such, the entire 
body of evidence is for equal consideration. This means that 
the Board will review the record to determine whether the 
ratings currently assigned are correct from the date service 
connection was made effective.   In review of VA disability 
ratings, the Board considers all of the medical evidence of 
record, including the appellant's relevant medical history. 
38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 285 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment. 
38 C.F.R. §§ 4.2, 4.10.

The rating criteria for scars changed during the pendency of 
the veteran's claim.  The older criteria, effective prior to 
August 30, 2002, provided for rating scars as disfiguring of 
the head, face, or neck; as burns; as superficial, poorly 
nourished, and having repeated ulceration; as superficial, 
tender and painful on objective demonstration; or other, 
rated for limitation of function of the body part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2002).  

The veteran's service medical records reflect his shrapnel 
wound to the left foot in service.  He now has scarring which 
in a May 1999 VA examination was described as over the left 
medial aspect of the left calf region and on the medial 
aspect of the mid foot region.  The scar was nontender to 
palpation, although slight pain was noted on range of motion 
of the left ankle.  In the February 2001 VA scars 
examination, the examiner noted no palpable tenderness 
throughout the foot or ankle.  Shrapnel scars along the 
medial aspect of the foot were noted without tenderness or 
variation in texture, without underlying tissue loss, and 
without limitation of motion.  The VA examiner at this time 
opined that the pain in the veteran's foot was not related to 
his shrapnel wounds, rather the pain was related to the 
rehabilitation following the veteran's heart condition.

Neither examination demonstrates the evidence necessary for a 
compensable rating.  There is no evidence that the scars were 
either superficial or poorly nourished.  There is no evidence 
of repeated ulceration or that they were superficial, tender 
and painful on objective demonstration, or that they limited 
his foot and ankle in any way.  A compensable evaluation is 
not warranted under the old regulations.  

Since August 30, 2002, scars have been rated for 
disfigurement of the head, face, or neck; other than head, 
face, or neck, that are deep or cause limited motion; scars, 
other than head, face, or neck, that are superficial and that 
do not cause limitation of motion, with the rating based on 
the area of the scar in square inches or centimeters; 
superficial, unstable; superficial, painful on examination; 
or other, rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7800 to 7805 
(2005).  The smallest compensable superficial scar must cover 
an area of 929 square centimeters.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  

To ensure that the veteran was properly rated in this regard, 
he was examined by VA in May 2005.  The VA examiner described 
the veteran's foot as having two scars, both narrow, one an 
8-centimeter vertical scar and one a 3-centimeter oblique 
scar.  They were both described as flat, without underling 
tissue loss and without attachment to underlying tissue, with 
no palpable deformities, no discoloration, and no limitation 
with the range of motion of the foot.

VA outpatient records reflect treatment for swelling and pain 
of the left foot following the veteran's stroke.  The May 
2005 VA examiner opined that the foot complaints are not the 
result of the shrapnel injury, but that the veteran's foot 
and ambulatory difficulties were caused by the veteran's 
cerebrovascular accident.  The examiner's opinion is 
credible, probative medical evidence that the veteran's foot 
complaints are not related to his scar.  

Based upon this evidence, it is clear that the larger of the 
veteran's scars is a narrow scar of 8 centimeters in length, 
does not approximate the size necessary for a compensable 
superficial scar.  The scar is without any other criterion of 
a compensable rating.  

The veteran believes that his foot and ambulatory problems 
are related to his service-connected shrapnel wounds.   The 
record does not show and the veteran has not claimed to be a 
medical expert in this regard. As a layperson, his opinion 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical relationship. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 
At no time from the effective date of service connection to 
the present has the veteran displayed any criterion at of a 
compensable scar under any of the criteria in effect during 
that time.  In sum, the preponderance of the evidence is that 
the veteran's scar is correctly rated as noncompensable, and 
it has been correctly rated since the effective date of 
service connection.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA's May 2003 letter to the veteran gave him adequate notice.  
The letter notified the veteran of the evidence necessary to 
establish an increased rating.  The letter also notified the 
veteran of what he was expected to provide and what VA would 
obtain on his behalf, and that he was responsible to ensure 
that VA received all relevant evidence.  Thus, the May 2003 
letter satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service and VA medical 
records, and several VA examination reports.  The June 2004 
Board Remand required VA to obtain records from the veteran's 
private physicians, including "Dr. Rainey from Century."  
Following the remand, VA requested that the veteran notify it 
of any treatment for his claimed disabilities.  He 
subsequently submitted an authorization to obtain records 
from Doctors Romm and Carrell.  VA requested these records, 
and also obtained updated VA medical records, which contain 
records from Doctors Rani, Romm, and Carrell.  In November 
2005, the veteran notified VA that he has no additional 
medical evidence to submit.  As such, VA met its duty to 
assist.

In light of the denial of the veteran's claim for a 
compensable rating, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson,  
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Entitlement to an increased (compensable) rating for a shell 
fragment wound scar of the left foot is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


